ORTNAL                                                   04/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0132


                                        DA 20-0132


BRYCE EVERETT PETERSON,
                                                                      FILED
                                                                        APR 0 8 2020
            Petitioner and Appellant,                                Bowen
                                                                              Greenwood
                                                                                     Court
                                                                   Cleric of Supreme
                                                                                Montana
                                                                       State of
      v.                                                          ORDER

STATE OF MONTANA,

            Respondent and Appellee.


      Bryce Everett Peterson moves this Court to appoint counsel and for an extension of
time to file his opening brief. As grounds, Peterson provides that he is indigent and
incarcerated. He adds that extraordinary circumstances exist which have limited his
movement and access to legal research. Peterson requests an additional 120 days to file his
brief because his "legal access at the Montana State Prison does not exist and library
services are suspended[1"
      Peterson is appealing the Ravalli County District Court's denial ofhis second petition
for postconviction reliefin Cause No.DV-19-468. Peterson is not entitled to representation
from appellate counsel. There is no right to the appointment ofcounsel in a proceeding on a
motion for postconviction relief, although a court may order the assignment ofcounsel under
the circumstances outlined in § 46-8-104, MCA. Peterson represented himself in his
postconviction proceeding before the District Court. Peterson has not demonstrated that
extraordinary circumstances exist to justify appointment of counsel, pursuant to § 46-8-
104(3), MCA.
      Peterson's opening briefis due on April 15,2020. In light ofhis motion,however,we
agree that some additional time is warranted here. Accordingly,
      IT IS ORDERED that Peterson's Motion for Appointment of Counsel is DENIED.
      IT IS FURTHER ORDERED that Peterson's Motion for an Extension of Tirne is
GRANTED,and Peterson shall prepare, file, and serve his opening brief on or before July
14, 2020, or ninety days frorn his original due date.
      The Clerk is directed to provide a copy ofthis Order to counsel ofrecord and to Bryce
Everett Peterson personally.
      DATED this           day of April, 2020.
                                                 For the Court.




                                                                  Chief Justice